Title: To James Madison from William Lee, 4 April 1817
From: Lee, William
To: Madison, James


SirApril 4: 1817.
Mr Capellano has decided to make you a visit at Montpellier in the course of the summer. He says he does not like to be hurried in a Work of this nature. In making you a visit he might extend his journey to Mr Jeffersons of whom we have no good bust. He will conform to your convenience, I presume before or after harvest will be most agreeable to you. I have the honor to be with great respect your devoted humble Servant
Wm Lee
